Citation Nr: 1202194	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.              

This case comes before the Board of Veterans Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran is service connected as 50 percent disabled for bilateral pes planus, and 0 percent disabled for hemorrhoids.  

2.  Competent evidence has not been presented establishing that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and maintain gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009.  That letter fully addressed the requisite notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  And the letter was submitted to the Veteran prior to the August 2009 rating decision the Veteran appealed.  

To the extent there exists any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  Based on a review of the entire file, it is clear that the appellant and his representative have a full understanding and actual knowledge of the elements required to prevail on the claim.  Moreover, neither the appellant nor his representative has raised allegations of prejudice resulting from any error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128   (2008). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent an adequate and probative VA medical examination for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Merits of the Claim for a TDIU

The Veteran claimed entitlement to a TDIU in June 2009.  In the August 2009 rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board agrees with that decision. 

A Veteran may be awarded a TDIU if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability.  See 38 C.F.R §§ 3.340 , 3.341, 4.16.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

In this matter, the Veteran is service connected for the two disorders.  He is rated as 50 percent disabled for bilateral pes planus, and 0 percent disabled for hemorrhoids.  As such, a TDIU is unwarranted here on a schedular basis because the Veteran does not have at least one disorder rated as 60 percent disabling, or a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

The award of a TDIU on a schedular basis is not warranted in this matter.  

	Extraschedular consideration 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in §4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of Veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance.  Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 

The threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. 

As an initial matter, the Board notes the holding in Rice v. Shinseki:

[W]e hold that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rice found that a TDIU claim is also an implicit attempt to obtain an appropriate rating for service-connected disabilities.  Rice at 453-55. 

In this matter, the Veteran indicates that his foot disorder renders him unemployable.  He indicates that he has not been employed since December 2000.  However, no medical evidence of record supports the Veteran's contention that he is unemployable solely due to his service-connected disabilities - pes planus and hemorrhoids.  Rather, the evidence indicates that his disorders don't make him unemployable.  His hemorrhoids are rated as noncompensably disabling, and an August 2009 VA compensation examiner found they "would not hinder him from working."  And while the Veteran receives the maximum 50 percent rating for the pronounced disability associated with his pes plans disorder, medical evidence indicates that that disorder does not cause him to be unemployable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Indeed, the August 2009 examiner noted no calluses, no ulcerations, and no muscle atrophy in the lower extremities.  The examiner found normal Achilles tendon alignment bilaterally, normal weight bearing, standing, and walking.  The examiner noted active range of motion without weakness, fatigue, and incoordination, and noted that no additional loss of range of motion was found with repetitive movement times three.  The examiner did state that pes planus would prevent the Veteran from engaging in employment that required continual standing and walking.  But he specifically found that the disorder would not interfere with sedentary employment.  See VAOPGCPREC 75-91.  

In sum, the evidence does not indicate that the Veteran's foot and hemorrhoid disorders render him unemployable.  The Board therefore finds referral for extraschedular consideration unwarranted here.  38 C.F.R. § 4.16(b).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


